 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPower Piping CompanyandLarry JonesCase 10-CA-21042October 31 1988DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSCRACRAFTAND HIGGINSOn March 31 1986 Administrative Law JudgeWilliam N Cates issued the attached decision TheRespondent filed exceptions and a supporting briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge s rulings findings 1 andconclusions only to the extent consistent with thisDecision and OrderThe judge found that the Respondent interferedwith the administration of the Union in violation ofSection 8(a)(2) and (1) of the Act by permitting itshigh levelsupervisors to vote inan internalunion election For the reasons set forth below wedisagreeA FactsThe Respondent is a subcontractor on GeorgiaPowerCompany s Plant Scherer constructionproject located in JulietteGeorgia where it is engaged in mechanical contracting and piping installationThe Respondent commenced its work atPlant Scherer in the summer of 1978 and is expected to complete its contractual obligation on theproject in the fall of 1989While not a signatorythe Respondent agreed to be bound by the termsand conditions of the collective bargaining agreement between the Union and the Association ofMechanical Contractors of Atlanta Inc for workperformed on the Plant Scherer project The contract was effective from August 1 1984 to July 311986The Respondents supervisory hierarchy in descending order comprises the site superintendent,chief engineer general foremen and foremen Superintendent David Hodgin is and has been the Respondent smost senior representative at PlantScherer since its inception and reports directly tothe chairman of the board Bill Deluca is the ReIThe Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrulean administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsspondent s chief engineer and second in commandat the construction sitePursuant to an exclusive hiring hall arrangementwith the Union Hodgin requested the referral ofskilledpipefitters towork on the project OnMarch 12 1979 GeraldBrazealwas the firstperson referred by the Union to the Respondentand the Respondent hired Brazeal as the first general foreman for the Plant Scherer jobsite 2 Sincethe project began in 1978 the Union has referredmore than 2000 individuals to the RespondentWith the exception of Brazeal all other employeeswere referred from the Union as journeymenand some were later promoted to foremen andsome to general foremenWhen their job assignments were completed at the Plant Scherer site theemployees have either reverted back to journeyman statusor their employment with the Respondent has been terminatedThe Respondents employee complement3 hasvaried from time to time and the Respondent hasfound it necessary to employ as many as three superintendents 4 in addition to Hodgin at the site tosupervise a particular area of constructionDuringthis timewhile there were additional superintendents on the project the general foremen reporteddirectly to the superintendentassignedto their special areaThe maximum number of general foremen on the project at any one time was five Thecollective bargainingagreementprovidedthatthere was to be at least I foreman for approximately every 10 journeymen 5 and that there would beat least1general foreman on each projectSince 1978 there have been 12 general foremenemployed by the Respondent at one time or another In December 1984 in addition to Brazealthe Respondent employed Ronald Gerald RonnieYates and Fred Bergeras generalforemen Geraldwas initially referred to the Respondent on May10 1979 and was promoted to the position of general foreman in 1981 Yates was referred to the Respondent on September 9, 1979, and Berger onAugust 6 1979 Both were promoted and havebeen general foremen since 1982The parties stipulated that at all material timesBrazealGerald and Yates have been supervisorswithin the meaning of Section 2(11) of the ActThe classifications of general foreman and foremanare included in thebargainingunit, and the wage2 The judgefound that Brazeal was head general foremana The Respondents workforcein mid 1981 peaked at between 392 and425 employeesIn December 1984 there were 130 employees4 The additional superintendents were Emery Nichols James Woodsand Howard MornsThe partiesstipulated that this ratio may vary from time to time291NLRB No 80 POWER PIPING COrates6 and benefits7 for these classifications areprovided for in the collective bargaining agreement The wages and benefits of the superintendents are set by the Respondent 8On December 28 1984 the Union conducted aninternalelectionIt is undisputed that BrazealGerald and Yates all of whom were members ofthe Union voted in the internal union election It isfurther undisputed that BrazealGerald and Yateshave never held anyunionoffice nor were theycandidates for any position in the 1984 internalunion electionContentions of the PartiesThe General Counsel contends that BrazealGerald and Yates are high level supervisors andthat their mere act of voting in the internal unionelection constituted unlawful interference with theadministration of the Union in violation of Section8(a)(2) of the Act The Respondents contention istwofold First, it contends that under the test as setforth inNassau & Suffolk Contractors Assn,118NLRB 174 (1957) and its progeny,BrazealGerald and Yates are not high level supervisorsSecond, it contends that even if they are found tobe high level supervisors the mere act of votingin the internal union election cannot be attributedto the Respondent and cannot as a matter of law,constitute a violation of the ActBased on his finding that BrazealGerald, andYates arehigh level supervisors who voted inthe internal union election the judge concludedthat the Respondent interfered with the administration of the Union and thereby violated Section8(a)(2) and (1) of the Act Relying onNassauandThree Hundred South Grand Co257 NLRB 1397(1981), the judge concluded that a violation ofthe Act occurs when high level supervisorsvote in an internal union election There is no requirement that the company have knowledge thattheir high level supervisors voted or that their actions be authorized or ratified in order to constitutea violation of the ActAnalysis and ConclusionsThe seminal Board decision involving the issueof whether and under what circumstances an employer violates Section 8(a)(2) ofthe Actby its supervisorsparticipation in internal union affairs isNassau & SuffolkContractorsAssnsupra In thatThe contractualwage rates are asfollows,journeymen-$14 90 perhour foremen-$15 90 per hour general foremen-$16 55 per hour Brazeal received $I per hour morethan the general foremen rater Brazeal Yates and Geraldreceive holiday pay from theRespondentwhich is not provided for in thecollective bargaining agreement8 Hodgin s salary is$72 000 per year Theadditional superintendentswere paid $60 000 annually495case the Board found that the voting by master mechamcs at union membership meetings did not constitute unlawful interference with the administration of the union In reaching this conclusion theBoard examined numerous factorsThe master mechanics who were found to be supervisorswithin the meaning of the Act weremembers of the union were included in the unitandwere covered by the collective bargainingagreementwhich provided that [e]mployment ofMaster Mechanics is to be governed by agreementand they shall be members of this Local UnionThey may accept such employment only with theconsent of this Local UnionThe Board notedthat some master mechanics shifted from job to jobwith the same employer or with different employers and that as a result of these shifts the mastermechanics at times worked as nonsupervisory journeymenThe Board recognized that in this situation particularly in the construction industry and buildingtrades unions where foremen possess supervisorypowers while at the same time remaining subject tounion rules and discipline, the master mechanicsowe allegiance at least as much to the Union as totheir employers They are agents of bothAccordingly the Board concludedWhere foremen are members of the rankand file unit and union it is reasonable toexpect that they will have a voice and vote inthe administration of the affairs of the union Itisobvious that in a setting where foremen areincluded in bargaining units together with therank and file some modification of the ordinary rules ofrespondant superiormust be madeWe have been told that acts of supervisoryofficials are not to be viewedin vacuoInsteadthey are to be taken in their settingIn otherwords the responsibility of an employer forthe conduct of a supervisor cannot be ascertained by mathematical formulas Rather it isthe circumstances which determine the liability118 NLRB at 181-182 (fns omitted)Examining the circumstances of this case, theBoard found that it was totally unrealistic to attribute automatic responsibility to the respondentfor the intraunion conduct of the master mechanicsintheirunion Rather the Board stated that the respondent would be liable only if it could be shownthat the respondentencouraged authorized orratified the activities of the master mechanics oracted in such manner as to lead employees reasonably to believe that the master mechanics were 496DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDacting for and on behalf of managementAs therewas not a scintilla of evidence that could supporta finding to that effectthe Board foundunderthe circumstancesthat the respondent did not unlawfully interferewith the administration of theunion by the participation of the master mechanicsin union electionsThe Board also found however that the respondent was liable for the voting of certain company executives and high ranking supervisorswhowere not included in the bargaining unit Althoughfinding their membership in the union not to be unlawful the Board concluded that an 8(a)(2) findingwas warranted since [i]t is quite conceivable thatin a closely divided vote executive and high rankedsupervisors would have the balance of power andbe in a position to select the union officials who areto deal with them in their separate capacity as employer agents118 NLRB at 184Similarly the Board found that the participationof two master mechanics in bargaining negotiationson behalf of the union constituted unlawful interferenceBecause of the divided loyalty and interests presented by the master mechanics who wereboth unit and union members as well as supervisors the Board concluded that the respondent wasunder a duty when confronted with a union negotiating committee that included its own agents toprotest its composition and to refuse to deal withitBy failing to do so the Board found that the respondent violated Section 8(a)(2)In subsequent decisions the Board has generallyfound no violation when supervisors who are ineluded in the bargaining unit vote in internal unionelections or hold union offices 9 Conversely theBoard has generally found a violation of Section8(a)(2)when supervisors not included in the unitparticipate in internal union affairs i 0Certain Board decisions however deviate fromthese general rules InAnchorage Businessmen sAssn124 NLRB 662 (1959) certain of the pharmacist supervisorswho were included in the bargainingunitwere instrumental in withdrawingfrom the union that had represented them andforming a new independent union Certain of thesesupervisors voted in internal union elections of theindependent union and served as the independent sofficers and as members of the independents negotiating committee The Board found that by acqui9Geihch Tanning Co122NLRB 1119 (1959)National Gypsum Co139NLRB 916 (1962)Banner Yarn Dyeing Corp139NLRB 1018(1962)Beach Electric Co174 NLRB 210 (1969)AlliedChemicalCorp175 NLRB 974 (1969)10 DetroitAssn of Plumbing Contractors126 NLRB 1381 (1960) enfdin part 287 F 2d 354 (D C Or 1961) decisionon remand132 NLRB 658(1961)Botifteld Refractories Co127 NLRB 188 (1960)Geihch TanningCo128 NLRB 501 (1960)Employing BricklayersAssn 134 NLRB 1535(1961)escing inthis conduct of its supervisors the Respondent violated Section 8(a)(2)As to the violationwith regard to voting ininternal union elections theBoard in afootnote stated that two ofthe pharmacist supervisors were supervisors withmanagerialfunctionsInNational Gypsum Co139 NLRB 916 (1962)the trial examiner in reaching his decision to dismiss the complaint concluded that theBoard in itsAnchoragedecision did not intend to modify theNassaudecisionRather he reconciled the decisions by noting that the supervisors in theAnchoragecasewerehigher level supervisors havingmanagerialfunctionsas the Board pointed out[and] that the supervisors in question wereactive in setting up a brand new union which naturally did not have a long history of independenceof the employers as was the case inNassau139NLRB at 921 The Board specifically endorsed thisinterpretation of these casesinBannerYarn DyeingCorp139 NLRB 1018 1019 fn 1 (1962)Subsequent decisions interpreted the Board sBanner Yarndecision to mean that the matter ofwhether supervisors were or were not included inthe bargaining unit no longer affected the determination whether an employer was to be held liablefor supervisory voting ininternal unionelectionsRather in these decisions the controlling factorbecame whether the supervisors involved werehigh level or low level supervisors Thus inA LMechhng Barge Lines197 NLRB 592 597 (1972)the trial examiner found no violation where lowlevel supervisorsin a separatebargaining unit fromthe rank and file employees voted in a union election InSchwenk Inc229 NLRB 640 (1977) without any mention of whether the supervisors werein the bargaining unit or not the Board found an8(a)(2) violation based on the voting by twomanagerial and high level supervisors in internal unionelectionsAnd inThree Hundred South Grand Cosupra in which the administrative law judge concluded that it wasimmaterialwhether the supervisor was a high or low level supervisor because thesupervisors grievance handling for the union represented an actual conflict of interest in violation ofSection 8(a)(2) the Board in adopting the judge sfinding noted that the supervisor was a high levelsupervisor andvotedin an intraunionelectionfor steward257 NLRB at 1397 fn 1As can be readily observed from the foregoingdiscussion of cases the inquiry in these cases hasshifted from a completeexaminationof all the factors present as set forth inNassauto a review restricted to a determination of whether the supervisor in question is high level or low levelWe rejectsuch a limited analysis As the Board made clear in POWER PIPING CO497Nassaubecause supervisors who are union membets can be expected to owe allegianceat least asmuch to the Union as to their employers itcannot automatically be assumed that their statements or actions as to intraunion matters representthe view and interests of their employers 118NLRB at 182 The assumption is of even moredoubtful validity when the supervisors are membets of the bargaining unit with an interest in thecontractual conditions their union negotiates forthem and it can hardly be assumed that this allegiance to the union loses all force simply because asupervisor is high level rather than low levelThus an employer is properly held liable for thestrictly intraunion conduct of its supervisors only ifit is clear on the basis of an examination of all thecircumstances that the employer encouraged authonzed or ratified the supervisory activities oracted in suchmanner asto lead employees reasonably to believe that the supervisors were actingfor and on behalf of managementNassausupra118 NLRB at 183No one factor can determine this issue As seeninNassauitself the Board found that the respondent was not responsible for the voting of the mastermechanics but was responsible for their participation on the union s negotiating team and the votingof other supervisors not included in the unit and ofsome executivesIn sum we reaffirm the analysis set forth in theBoard sNassaudecision and will examine all thecircumstances presented in a case to determine if arespondent has unlawfully interfered with the administration of a union through its supervisors participation in intraunion affairsWe emphasize thatthis analysis must be conducted on a case by casebasisWe expressly abandon any attempt to limitthis analysis by assigning controlling weight to anyone factor 11 Weagreewith the Court of Appealsfor the District of Columbia Circuit that the following considerations although not intended to beall inclusivewill generally serve as a guide in determining the lawfulness or unlawfulness of the supervisory participationin internalunion affairs(1)The nature of the supervisory positionhow completely the responsibilites of the particular position identify the holder of the positionwithmanagementCarefulreferenceshould be made to § 2(11) bearing in mindthat the definition therein contained was notintended to include straw bosses and leadmen Such consideration is necessary becauseof the infinite possible variations in responsibilities enumerated in § 2(11)(2)Apparent permanence of the supervisoryposition how long the position has been heldhow high itis inthe company s hierarchy ofsupervisorsThis is important because thedegree of possibility of the employees beinghired later as a journeyman should have adirect bearing on his immediate right to participate in union affairs(3) The extent to which his position is properly included in or excluded from the bargaining unitPlumbers Local 636 vNLRB (Detroit PlumbingContractors)287 F 2d 354 362 (D C Cir 1961)With respect to the instant case the judge gavecontrollingweight to his conclusion that BrazealYatesandGeraldwere high level supervisorsHaving reached this conclusion he found withoutfurther discussion that the Respondent violatedSection 8(a)(2) by their voting in the December 281984 internal union election Examining all the factorspresent in this casewe disagree with thejudge and reverse his finding In addition to thesefactorswe will also examine the nature of the supervisor s alleged participation in mtraunion affairsindeterminingwhetherunlawful interferenceexistsAs found by the judge Brazeal is head generalforeman and reports directly to David Hodgin thesite superintendent and the highest official of theRespondent at the Plant Scherer constructionsite 12As head general foreman Brazeal attendsthe project engineers meetings and then with thechief engineer and Hodgin meets with the generalforeman to explain what work needs to be doneBrazeal can call meetings with the general foremenon his own initiative and has conducted such meetingswithoutHodginBrazeal distributes assignments to the general foremen directs their workand assigns them additional work when their assignments are completedBrazeal recommends to Hodgin candidates forgeneral foremen and informs the successful candidates of their selection According to his testimonyhe has the authority to discharge general foremenbutwould do so only after consultation withHodgin Brazeal also has the authority to approverecommendations from either the general foremenor foremen to fire journeymen and he participatesas the Respondents representative in the first stepof the grievance procedure In addition only Brazeal and Hodgin have authority to contact theUnion for referrals2 Contrary to thejudge s statement in his decision that Brazeal s officewas located in the building with the engineers the record reveals that his" To the extent prior cases are inconsistent they are overruledoffice is located in a trailer in front of the warehouse 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBalanced against these supervisory and managenal functions are the facts that Brazeal is a memberof the Union included in the bargaining unit andcovered by the collective bargaining agreement towhich the Respondent is signatory In additionBrazeal receives only $1 per hour more than thegeneralforemenandconsiderablylessthanHodgin who makes $72 000 per year and the othersuperintendentswho made $60 000 per year Although Brazeal has held his present position since1979 and the project is likely to continue until1989 it is undisputed that Brazeal will return to theUnion for referral as a journeyman when theproject endsUnder these circumstances we do not find thatby voting in an internal union election on December 28 1984 Brazeal acted in such manner as tolead employees reasonably to believe that he wasacting for and on behalf of managementNassausupra 118 NLRB at 182-18313 Rather as theBoard noted inNassauwe find it reasonable toexpect that Brazeal as a member of the Union andunit whose wages and benefits were tied to the collective bargaining agreementwould cast his votein the election conducted by his union and that employeeswould perceive his participation in theelection as a result of his union and unit membership, not his role as management officialWe donot view Brazeal as exercising sufficient managerialfunctions to warrant a finding that the Respondenthas interfered with the administration of the Unionby virtue of his merely voting in an internal unionelection In this regard we note that as head generalforeman Brazeal serves as a conduit betweenHodgin and the engineers on the one hand and thegeneral foremen on the other, and that his duties inlargepartaredictatedby decisionsmade byHodgin and the engineers which Brazeal in turneffectuatesAccordingly under the totality of thecircumstanceswe do not find an 8(a)(2) violationwith respect to Brazeal s voting and we dismissthis complaint allegationSimilarlywe do not find unlawful the voting byGerald and Yates in the internal union electionBoth Gerald and Yates are general foremen whosupervise three foremen each of whom in turn supervises approximately 10 employeesAs generalforemen they lay out the pipes in the way theywant them to be installed assign work to the foremen assure that supplies, equipment and materialsare available to their foremen coordinate betweenthe project engineer and Brazeal on materials and13 The General Counsel does not argue nor does the record supportthat the Respondent in any way encouraged authorized or ratifiedBrazeal s conduct-the alternative basis articulatedby theBoard inNassaufor finding an 8(a)(2) violationdrawingsdisciplineemployeesincludingdischarge answer questions for and resolve problemsof foremen and make recommendations for foremen positions Gerald has been a general foremensince 1981 and Yates since 1982As to their ties to the Union both Gerald andYates are union members were referred to the Respondent by the Union as journeymen and bothwill return to the Union for referral as journeymenwhen the Plant Scherer project ends The classification of general foreman is included in the bargaining unit, and their wages and benefits are setby the collective bargaining agreementUnder these circumstances as with Brazeal wecannot conclude that their mere act of voting inthe December 28 1984 internal union election is attnbutable to the Respondent Again there is no allegation that the Respondent encouraged authorized or ratified their conduct Further given theirreferral from the Union and their eventual returnto it for another referral as journeymen as well astheir inclusion in the unit coverage by the collective bargaining agreement and exercise of relatively littlemanagerial functionswe do not find thattheir voting could reasonably lead employees to believe that they were acting for and on behalf ofmanagement For these reasons we find that theRespondent has not violated the Act and we dismiss the complaint in its entiretyORDERThe complaint is dismissedSharon EffattHoward Esqfor the General CounselHeather BriggsEsqof AtlantaGeorgia for the RespondentDECISIONSTATEMENT OF THE CASEWILLIAM N CATES Administrative Law Judge Thiscase was tried at Macon Morrow and Atlanta Georgiaon 29 and 30 October 1985 1 The charge was filed byLarry Jones an individual on 24 June and the complaintissued on 16 August alleging that Power Piping Company (the Company) violated Section 8(a)(2) and (1) of theNational Labor Relations Act (the Act) by interferingwith the administration of United Association of Plumbers and Steamfitters Local Union 72 (the Union) by permitting its supervisorsGeraldD Brazeal (Brazeal)Ronnie Yates (Yates) and Ronald Gerald (Gerald) tovote on 28 December 1984 in an internal union electionThe parties stipulated that Brazeal Yates and Gerald aresupervisors within the meaning of Section 2(11) of theAct therefore the issues presented are whether the threeare high level supervisors and whether their voting in'All dates are in 1985 unless otherwise indicated POWER PIPING COthe internal election of the Union constituted interferencewith the administration of the Union I find for the General Counsel on both issuesOn the entire record including my observation of thedemeanor of the witnesses and after consideration ofbriefs filed by the General Counsel and Company Imake the followingFINDINGS OF FACTIJURISDICTIONThe Company is a Pennsylvania corporation with anoffice and place of business located at JulietteGeorgiawhere it is engaged in mechanical contracting and pipinginstallationDuring the calendar year preceding issuanceof the complaint the Company purchased and receivedat its JulietteGeorgia facilitymaterials and suppliesvalued in excess of $50 000 directly from suppliers located outside the State of Georgia The complaintallegesthe Company by its answer admits and I find it is an employer engaged in commerce within the meaning of Section 2(2) (6) and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDThe complaint further alleges the Company admitsand I find the Union is a labor organization within themeaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA Background and Undisputed FactsThe factsinthe instant case are for the greater partnot in dispute 2At all times material the Company has agreed to behound by the terms and conditions of a collective bargaining agreement between the Union and the AssociationofMechanical Contractors of Atlanta Inc forwork performed by it as a contractor on Georgia PowerCompany s Plant Scherer project located at JulietteGeorgia 3 Georgia Power Company is constructing afossil fuel facility to generate electricity and the Company s contract with Georgia Power calls for it to performall piping installationwhich includes rigid turbine outdoor and heavy wall piping The Company commencedwork at Plant Scherer in mid 1978 and expects to cornplete its part of the project in approximately 1989 Theworking area for the project originally covered 5 milesbut currently is confined to approximately 300 acres TheCompany s first representative at the Plant Scherer sitewas Superintendent David Hodgin (Hodgin) Hodgin isand has been the Company s senior most representativeat the construction site 4 He reports directly to the Cornpany s chairman of the board The Company s chief engineer Bill Deluca is the second in command at the jobsiteThe Company s hierarchy of supervisors in descend2I shall address certain facts related to the three supervisors specificduties and responsibilities in the Analysis and Conclusions section of thisdecision2 The collective bargaining agreement is effective from 1 August 1984to 31 July 19861 Hodgin s pay is $72 000 per year499mg order is the site superintendent chief engineer general foreman and foreman 5 In addition to Hodgin theCompany has had as many as three additional superintendents working at the site depending it appears on thenumber of employees on the work force 6 The three superintendents other than Hodgin were Emery Nichols(Nichols) James Woods (Woods) and Howard Morris(Morris) 7 These three superintendents who were not referred to the Company by the Union reported directlytoHodgin Superintendent Woods came on the projectin 1980 and was terminated on I1 December 1981 SuperintendentMorris came to the project in June 1980and was transferred to another company project in Pittsburgh Pennsylvania on 29 January 1982 SuperintendentNichols the first additional superintendent at the projectcame in 1979 and was thereafter transferred to anothercompany project in Tampa Florida on 13 May 1983After Nichols was transferred out Hodgin has been theonly superintendent on the project Although there wereadditional superintendents on the project the generalforemen reported to the superintendent assigned to theirparticular areaThe maximum number of general foremen on the project at any one time was five It appearsthe Company has had 12 different individuals serve asgeneral foremen at one time or another since 1979 8 Brazealwas the first general foreman hired by the Company 9 He was also the first person the Union referred tothe Company All who served as general foremen exceptBrazeal were referred from the union hall as journeymenand were thereafter promoted to foremen and/or generalforemen positions Since the project began the Unionhas referred approximately 2000 individuals to the Company 10 At the present time there are three general foremen in addition to Brazeal The three are Gerald Yatesand Burger Gerald was referred to the Company on 10May 1979 as a journeyman He was made a general foreman in 1981 and has since that time occupied that posetionYates was referred to the Company as a journeyman on 4 September 1979 and has at all times since 1982served as a general foreman Burger was referred to theCompany as a journeyman on 6 August 1979 and has atall times since 1982 been a general foreman The partiesstipulated that at all times material BrazealGerald andYates have been supervisors within the meaning of Section 2(11) of the Act All wage rates for general foremenand foremen are set by contract The general foremenand foremen share the same benefits as journeymenexcept they are paid for holidays that are not providedfor in the collective bargaining agreement The contractwage rates are5Whether the Company has a head general foreman s positionis in dispuce I shall addressthat issueat the point where the specific duties ofBrazeal are discussed6 The work force peakedinmid 1981at somewhere between 392 and425 employees7Pay for each of the three additional superintendents was approximately $60 000 annually All benefits for the superintendents are paid forby the Companys The 12 wereBrazealMcLaughlinBurtonOwenby EdwardsStover Hall Cook Barnett Gerald Yates and Burger9He was hiredin as a generalforeman on 12 March 197910 The Unionhas an exclusivehiringhall arrangementwith the Company 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJourneymen-$14 90 per hourForemen-$ 15 90 per hourGeneral Foremen-$16 55 per hourBrazeal ispaid $1 per hour more than the general foremen scale The parties stipulated the ratio of journeymento foremen is approximately 10 to I but may vary fromtime to timeBrazealYates and Gerald voted in an internal unionelection held on 28 December 1984 Brazeal Yates andGerald have never held any union office and they werenot candidates for any position in the 1984 internal unionelectionThe Company s work force at the time of theelection was 130 There were 4 general foremen 8 foremen 70 journeymen and 16 apprentices at that timeThe remaining 32 employees were the site superintendent8 engineersan office manager clericals and 16members of other craftsB Contentionsof thePartiesBefore setting forth the specific facts applicable in deciding the issue of whether the three statutory supervisors are high level supervisors I shall set forth a briefsummary of the parties positionsThe General Counsel contends Brazeal Gerald andYates clearly are high level supervisors She asserts theirlong uninterrupted tenure as general foremen along withtheirjob duties and benefits supports her contention thatthey are high level supervisorsThe GeneralCounselalso contends that the large number of foremen and journeymen that report to the three general foremen demonstrate they are high level supervisors aligned with management The General Counsel asserts the mere act ofvoting by these three high level supervisors in the internal union election constituted unlawful interference withthe administration of theUnion TheCompany makes atwofold defense First it contends Brazeal Gerald andYates are not high level supervisors In support of thatcontention the Company asserts the three supervisors inquestion only perform purely ministerial duties whenthey direct the work of the foremen and others becausethey do so according to predetermined schedules prepared by the engineers and superintendentsThe Company further contends in support of its first defense that thethree supervisors in question are (1) included in the bargaining unit(2) revert to journeymen status when theiremployment with the Company ceases and (3)paid approximately the same rate as low level supervisors TheCompanysuggests that all threeof thepreceding factorsstrongly indicate the three individuals in question arelow level supervisors Second theCompanycontendsthat even if the three individuals in question are found tobe high level supervisors their voting in the internalunion election cannot be attributed to it and cannot as amatter of law constitute a violationof the Act TheCompanycontends the General Counsel must proveactual interference with the internal affairs of the Unionbefore a violation of theAct can beestablishedTheCompany argues there has been no interference in thatthere is no showing the three ever held any official positionwith the Union or that they even acted in anymanner that would lead other bargaining unit membersto believe they acted for or on behalf of management intheir involvement with the Union The Company arguesthe Board has uniformly required a showing as a predicate to a finding of an 8(a)(2) violation that an employerhas somehow failed to act properly and that the supervisors in question have done something more than merelyvote in an internal union election It asserts a violationcannot exist if the employer involved has not had an opportunity to become aware of the potential violation andto avoid it The Company asserts there is no evidence toindicate it was ever confronted with any situation whereit could have protested to the Union and have avoided aviolation of the ActC Controlling Legal PrinciplesIt is helpful to examine the applicable legal precedentsand statutory provisions governing the issues before turning to the specific facts related to the actual status of thethree statutory supervisors in questionIn itself retention of union membership by supervisorsisnot illegal 11 Section 14(a) of the Act in part statesNothing herein shall prohibit any individual employedas a supervisor from becoming or remaining a member ofa labor organizationSection 14(a) of the Act obviouslycontemplates that supervisors may participate to someextent in the affairs of labor organizations without involving their employers in violations of Section 8(a)(2)of the Act 12NationalGypsum Co139NLRB 916(1962)The leading case with respect to supervisors participation in the affairs of a labor organization isNassau& Suffolk Contractors Assn118NLRB 174 (1957) InNassauthe Board set forth different rules for low levelsupervisorswho are in the bargaining unit and highranking supervisors who are outside the bargaining unitThe Board ruled that an employer would not be liablefor the actions such as voting in internal union electionsof its low level supervisorsunlessit could be affirmatively shown that the employer encouraged authorized orratifiedsuch activities or that the employer acted insuch manner as to lead employees reasonably to believethe low level supervisors were acting for and on behalfof management The Board reasoned that low level supervisors allegiance was at least as much with the unionaswith their employer 13 The Board noted that lowlevel supervisors may be working as supervisors at onetime and as journeymen at other times As to high ranking supervisors the Board held they could not lawfullyparticipate even in an election to determine who wouldadminister the affairs of their union The Board heldThese individuals [company executives and highranking supervisors] did nothing more than appearat a union meeting and vote at a secret election concerning administration of the UnionHoweverI'The term supervisor is defined in Sec 2(11) of the Act and thedefinition of an employee set forth in Sec 2(3) of the Act explicitly excludes supervisors12 Sec 8(a)(2) of the Act makes it unlawful for an employer to interfere with theadministration of any labor organization13 The Board held this was particularly so in certain industries such asthe construction industry POWER PIPING CO501voting in union elections is plainly a form of interference with the administration of a labor organization It may not be unlawful for company executivesand high ranking supervisors to retain theunionmembership they acquired as rank and fileemployeesas job insurance in theevent they shouldrevert to ordinary employee status but that doesnot make it lawful for them to participate in elections to determine who is to administer the affairs ofthe union It is quite conceivable that in a closelydivided vote executive and high ranking supervisorswould have the balance of power andbe in a position to select the union officials who are to dealwith them in their separate capacity as employeragents[Id at 183-184]The Boardcontinuesto adhere to itsNassauholdingsSee for exampleThreeHundred South Grand Co 257NLRB 1397 at fn 1 (1981) in which it held it was a violation of Section 8(a)(2) of the Act for a high level supervisor to simply votein an intraunionelection forstewardIt is no defense to a finding of interferencethat the activities of the high level supervisors were carreed on without being expressly authorized or ratified bythe employerPlumbers Local 636 (Detroit Plumbing Contractors) vNLRB287 F 2d 354 (D C Cir 1961) TheBoard has also held that Section 8(a)(2) of the Act is violatedwhere high level supervisors hold dual positionseven though the evidence shows the supervisors merelyengaged inroutine intraunionactivities and no showingwas made of any actual conflicts arising from their dualfunctionsThreeSouthGrand CosupraSee alsoSchwenk Inc229 NLRB 640 (1977) The Board has indicated it will decide the question of whether an employerinterferes in the administration of a union where its supervisors actively participate in union affairs on a caseby case approach specifically rejecting a perse rule asunrealisticespecially in the construction industryWelsbach Electric Corp236 NLRB 503 at 510 (1978) Thecourt inPlumbers Local 636supra noted there is extreme upward and downward flexibility in job positionsin the construction industry in that a person may behired one week for a job as a foreman and the next weekas a journeyman The court further noted that in view ofthis flexibility not every supervisory employee would bebarred from active participation in a journeymen s unionIn observing that the Board inNassausupra had approached this problem on a case by case basis the courtset forth certain non all inclusive considerations which itsaid would generally serveas a guidetoward reaching adecision on whether the actions of supervisors in participating ininternal union affairs were proper or improperThe court s suggested considerations are(1)The nature of the supervisory position howcompletely the responsibilities of the particular position identify the holder of the position with management Careful reference should be made to Section 2(11) bearing in mind that the definition therein contained was not intended to include strawbossesand leadmenSuch consideration is necessary because of the infinite possible variations andresponsibilities enumerated in Section 2(11)(2)Apparentpermanenceof the supervisory posttion how long the position has been held how highit isin the company s hierarchy of supervisors Thisis important because the degree of possibility of theemployee s being hiredlater asa journeyman shouldhave a direct bearing on his immediate right to participate in union affairs(3)The extent to which his position is properlyincluded in or excluded from the bargaining unitThis is really a conclusion to be drawn from factor(1) above in light of Section VI of this opinion 14[287 F 2d at 362 ]Applying the above set forth principles and followingthe guidance therein I shall now consider the specificfacts relating to the three statutory supervisors in question to determine whether they are high level supervisorsD Analysis and Conclusions on the Status of BrazealGerald and YatesI am persuaded Brazeal qualifies as a high level supervisor of the Company Although there is dispute concerning Brazeal s title and although the title given an individual is not controlling I find Brazeal at some pointbecame and at the critical time (December 1984) washead general foremanAs will be demonstrated hisduties and responsibilities clearly support such a conclusion Brazeal testified he and others referred to himself ashead general foreman 15 Superintendent Hodgin statedhe had heard Brazeal referred to as head general foreman and acknowledged he did nothing to dispel thatbelief Brazeal s office is located in the building with theengineer whereas the general foremen s offices are located elsewhere Brazeal testified he had the authority tofire the general foremen if [he] got mad enough however he stated he would consult with SuperintendentHodgin before he actually did so Yet another factor thatindicatesBrazeal isin fact as well as title head generalforeman is that he sits in on the project engineers meetingswhereas the general foremen do not and followingsuchmeetings he along with the chief engineer andHodgin meets with the general foremen to outline whatneeds to be done Further Brazeal calls general foremenmeetingson his own initiative and conducts some suchmeetings with the general foremen without Superintendent Hodgin being present 16 That Brazeal is head general14 In sec VI of the opinion the court held among other things that although Sec 14(a) of the Act did not prohibit supervisors from becomingor remaining members of a union that section did not necessarily guarantee supervisors the right toparticipate activelyin a journeymen sunionis I credit Brazeal s testimony notwithstanding the fact that he was alittle less candid in his trial testimony than it appears he had been in apretrial affidavit given to the Board I am persuaded he made every reasonable effort to tell the truth when he testified No reason was advancedby any party as to why Brazeal would not tell the truth about his jobtitleduties and responsibilitiesOn some points Brazeal s testimony conflicted with that of Superintendent Hodgin On those points where therewas any conflict I specifically credit Brazeal s testimony Hodgin wassomewhat evasive and at times gave contradictory testimony16 I specifically do not credit Hodgin s testimony that he has attendedevery meeting held with the general foremen 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDforeman in title as well as functions and duties is alsodemonstrated by the fact the general foremen can not appoint journeymen to the position of foremen withoutconsultingwith BrazealBrazeal ispaid $1 per hourmore than the general foremen I am persuaded he ispaid the extra money to compensate for his extra dutiesas head general foreman 17 Hodgin testified that only heand Brazeal were authorized to contact the union hallfor referrals 18 On occasion Brazeal asks for referrals bynamefrom the union hall Brazeal distributesassignmentsto the general foremen and directs them in their dutiesThe general foremen report to Brazeal if they needwork 19Brazealnominatesindividuals as general foremen and then informs them they have been selected afterthe project superintendent (Hodgin) gives his concurrence with Brazeal s recommendations Brazeal approvesrecommendations from either the general foremen orforemen to fire journeymenBrazeal isinvolved in employee grievances at the first step of the grievance procedureIt isclear from the above that Brazeal s dutiesand responsibilities identify him with management Brazeal s position is above journeymen foremen and general foremen He reports directly to the site superintendentwhich is the Company s highest representative at theconstructionsiteBrazeal hasheld his position since 1979and as such it is clear he is not a transitory supervisorAithoughit istrue Brazeal may return to the union hallfor a referral as a journeyman foreman or general foreman if anything should happen to his current employment however I note that possibility does not seemlikely for an extended period of time in that the amountof work as well as the work force at the construction siteis expected to remain constant for the next 3 years Thefact that general foremen (head general foremen) are inthe unit and covered by the collectivebargaining agreement does not preclude a finding that Brazeal is a highlevel supervisor inasmuch as inclusion or exclusion in thebargaining unit isnot dispositive of that issueBrazeal sduties clearly identify him with management notwithstanding the fact that he may be covered by the collecLive bargaining agreementAlthoughBrazealsrateofpay20 is more in keeping with low level supervisors at"Although Superintendent Hodgin testified Brazeal s extra pay wasnot for extraduties he gave no explanation or reasonfor the extra pay Iam thereforepersuaded thatcontrarytoHodgin s testimony Brazeal sextra pay is based on his extra duties Brazeal s extra pay could not bebased on seniority because the other general foremen in question werehired invery close proximityto the time Brazeal was hired18 Thereis some indicationthat othersmay have inthe very recentpast contacted the unionhall for referrals howeverInote Brazeal hasbeen away fromthe jobsitefor healthreasons In fact Brazeal s testimony herewas taken at his home because ofhis physicalcondition at thetime of the trial19 Although it appears the work is designedby projectengineers andalthoughthe engineers determinehow the workis to progress it is Brazealwho takes the actualworkrequirementsto thegeneral foremen andthen oversees their progress and compliance with the designated workHodgin acknowledged he had given Brazeal instructions regarding Brazeal s directing the general foremen in their assigned duties20 Brazeal spay is $17 55 per hour whereas superintendents such asthe three who at one time worked on the project were paid $60 000 peryear and Site Superintendent Hodginis paid $72 000 per yearthe Company his responsibilities align him with highermanagement and his responsibilities must be given controlling weightAlthough Brazeal s as well as Yates andGerald s health and medical benefits are paid for pursuant to the collective bargaining agreement they do receive holiday pay from the Company which is not covered by the collective bargaining agreement For all theabove reasons I am persuaded and find Brazeal is a highlevel supervisor of the Company 2 iSimilarly Yates and Gerald who are next below Brazeal in the Company s hierarchy of supervisors are highlevel supervisorsYatesis incharge of all turbine pipingwork and Gerald is in charge of all underground andoutside piping work As a general rule Yates and Geralddo not perform any work with tools At the time of theinternal electionYates and Gerald each had three foremen working for them Each foreman in turn had approximately 10 employees that worked for them Therefore Yates and Gerald each supervised approximately 33employees at the time of the internal union election Theforemen who work directly for Yates and Gerald qualifyas statutory supervisors in that they among other thingsdiscipline employees up to and including discharge without prior approval from anyone General foremen suchas Yates and Gerald (1) lay out the way they want pipeinstalledafter they have been assigned a particularsystem to work on (2) make work assignments to theforemen assigned to them (3) see that supplies equipment and materials are available to the foremen assignedto them (4) coordinate between the project engineer andthe head general foreman on materials and drawings (5)discipline employees to include discharge without priorapproval (6) answer questions for and resolve problemsof the foremen assigned to them and (7) make recommendations for foremen positionsIt isapparent thatYates and Gerald are identified with highermanagementrather than with low level supervision Although there isthe clear probability that general foremen such as Yatesand Gerald will if and when their general foremen posetions cease to exist return to the union hall for referralas journeymen they nevertheless are not in the circumstancesof the instant case transitory supervisors 22Gerald has been a general foreman since 1981 and Yatessince 1982 As noted earlier the amount of work as wellas the work force at the construction site is expected toremain constant for the next 3 years Therefore the instant casedoes not involvea situationwhere an individual is a generalforeman one week and a journeyman thenext week The issue of whether one is a high level supervisor does not turn so much on what the individual ispaid or on whether the individual is included or ex21 I haveintentionallynot discussed certain evidence that would demonstratethe 2(11) supervisorystatus of Brazeal inasmuch as the partiesstipulatedthat he as well as Yates and Geraldare supervisorswithin themeaning of thatsection of the Act22 The likelihood of general foremenreturningto the union hall for referralsafter their general foremen positions cease to exist has beenamply demonstrated in this recordFor example Edwards BurtonMcLaughlinOwensby and Stover wereeach initially referred to theCompany by the Unionas journeymenTheyeach later became generalforemen whothereafter left the Company for whateverreason and weresubsequently referred back to the Company asjourneymen POWER PIPING CO503cluded from the bargaining unit but rather turns onwhether the duties and responsibilities of the individualwill cause the individual to be identified with higherlevels of management In the instant case the duties ofYates and Gerald clearly identify them with higherlevels of management notwithstanding the fact they areincluded in the bargaining unit and are paid wages andenjoy benefits set by the collective bargaining agreementIn light of all the above I am persuaded and find Yatesand Gerald are high level supervisors of the CompanyI reject the Company s contention that even if BrazealYates and Gerald are found to be high level supervisorsthe General Counsel must prove they actually interferedwith the internal affairs of the Union The Board casesdo not require the General Counsel to meet such aburdenNassauandThreeHundred South Grand Cosupramake it clear that a violation of Section 8(a)(2) oftheAct occurs when high level supervisors vote in aninternal union election There is no requirement that thecompany have knowledge that their high level supervisors voted or that their actions be authorized or ratifiedin order to constitute a violation of the ActIn summary I conclude and find as alleged in the cornplaint that the Company interfered with the administration of the Union in violation of Section 8(a)(2) of theAct on or about 28 December 1984 by permitting itshigh level supervisors Brazeal Yates and Gerald to votein an internal union electionCONCLUSIONS OF LAW1Power Piping Company is an employer engaged incommerce within the meaning of Section 2(2) (6) and(7) of the Act2United Association of Plumbers and SteamfittersLocal No 72 is a labor organization within themeaningof Section 2(5) of the Act3By permitting Gerald DBrazealRonald Geraldand Ronnie Yates its high level supervisors to vote inan internalelection of the Union the Company has interferedwith the administration of the Union and has engaged in andis engaginginunfair labor practices withinthe meaning of Section 8(a)(2) and (1) of the Act4The violations of the Act noted above constituteunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Company has engaged in certam unfairlabor practices I find it necessary to order itto cease and desist and to take certain affirmative actionsdesigned to effectuate the policies of the ActAlthough I have concluded the Company has interfered with the administration of the Union by permittingitshigh level supervisors to vote in an internal unionelection and although I have recommended that it be ordered to cease and desist therefrom nothing in this proposed remedy shall be construed to imply that any of theCompany s supervisors are prohibited from maintainingbasic union membership It is recommended that theCompany be ordered to post the attached notice for 60days 23[Recommended Order omitted from publication ]23 Under the circumstances of this case I deny the General Counsel srequest for a visitatorial clause